IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: REVOCABLE TRUST OF DAVID            : No. 69 MAL 2022
ROTHSTEIN IN RE: DAVID ROTHSTEIN           :
INSURANCE TRUST                            :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
PETITION OF: MARCI POLEKOFF                :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.